NUMBER 13-15-00075-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JUAN MANUEL ALFARO,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 389th District Court
                         of Hidalgo County, Texas.



                 ORDER TO FILE APPELLATE BRIEF
    Before Chief Justice Valdez and Justices Rodriguez and Perkes
                           Order Per Curiam

      This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief. The clerk’s record was filed on April 10, 2015, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant three extensions of time totaling 196 days to
file the brief, and appellant now seeks an additional fourteen days, until December 7,

2015, to file the brief.

       The Court GRANTS appellant's fourth motion for extension of time and orders the

Honorable O. Rene Flores to file the brief on or before December 7, 2015. The court

looks with disfavor on the delay caused by counsel’s failure to timely file a brief in this

matter. No further extensions will be granted absent exigent circumstances. If counsel

fails to file the brief within the specified period of time, the Court will act appropriately to

ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                   PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
2nd day of December, 2015.




                                               2